Citation Nr: 0740053	
Decision Date: 12/20/07    Archive Date: 12/26/07	

DOCKET NO.  05-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
resulting from an abnormal gait, claimed as secondary to 
service-connected bilateral pes planus with calluses and 
plantar warts. 

2.  Entitlement to service connection for a bilateral knee 
disorder resulting from an abnormal gait, claimed as 
secondary to service-connected bilateral pes planus with 
calluses and plantar warts. 

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with calluses and plantar warts. 

4.  Entitlement to an increased (compensable) evaluation for 
verruca of the hands.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004, October 2004, and March 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Upon review of this case, it would appear that one of the 
issues currently on appeal has been characterized as service 
connection for an abnormal gait, claimed as secondary to 
service-connected bilateral pes planus.  However, based on 
correspondence from the veteran dated in May 2004, it is 
clear that what he is, in fact, seeking is service connection 
for low back and bilateral knee disabilities resulting from 
an allegedly abnormal gait caused by his service-connected 
bilateral foot disability.  Accordingly, the issues on appeal 
have been recharacterized as such on the title page of this 
decision.

Finally, the appeal as to the issues of service connection 
for chronic low back and bilateral knee disabilities is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus with 
calluses and plantar warts is currently productive of no more 
than severe impairment, with objective evidence of marked 
deformity (i.e., pronation, abduction, etc.), accentuated 
pain on manipulation and use, swelling, and characteristic 
callosities, but without evidence of marked pronation or 
inward displacement and severe spasm of the tendo achillis on 
manipulation.

2.  The veteran's service-connected verruca of the hands is, 
at present, essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus with calluses and plantar warts have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Diagnostic Code (Code) 5276 (2007).

2.  The criteria for a compensable evaluation for verruca of 
the hands have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118 and Part 4, Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that, in reaching this 
determination, it has reviewed all the evidence in the 
veteran's claims file, which includes:  his multiple 
contentions, including those raised during the course of an 
RO hearing in December 2006, and at a subsequent hearing 
before the undersigned Veterans Law Judge in July 2007; 
service medical records; VA and private treatment records; 
and VA and private examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 178, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran in this case seeks increased evaluations for his 
service-connected bilateral hand and foot disabilities.  In 
pertinent part, it is contended that various manifestations 
of those disabilities are more severe than currently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective schedular evaluations now 
assigned.

The Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  While the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 
[see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

Pes Planus

In the present case, at the time of a VA foot examination in 
February 2004, it was noted that over the course of time, the 
veteran had developed numerous areas of heavy cornification 
on both plantar aspects, and even in certain nonweightbearing 
areas.  According to the examiner, when ambulating, the 
veteran favored each foot as he bore weight on it.  Further 
noted was that the veteran had previously been seen at the 
podiatry clinic, where his calluses had been trimmed, 
resulting in only a partial relief of symptoms.  When 
questioned, the veteran stated that he had tried both arch 
supports and various shoes, and was currently using "house 
shoes" which had some cushioning effect.  

On physical examination, toe function, and foot and ankle 
flexion were entirely normal on both active and passive range 
of motion.  There was no pain on movement of any joint, nor 
was there any evidence of sensory loss or painful motion on 
movement of the toes, feet, or ankles.  Apparently, the only 
time the veteran experienced pain was when various calluses 
"broke down" to some extent.  Further examination revealed 
some tenderness to weightbearing and walking, though with no 
skin changes other than severe callous formations with 
accompanying central areas of ulceration.  Noted at the time 
of examination was that there were numerous calluses on both 
feet in all weightbearing areas, including the heels and 
great toes.  Mild pes planus was also noted though with no 
evidence of any other deformity.  According to the examiner, 
the veteran's calluses appeared very tender, though there was 
no evidence of inflammation or of any neurological 
abnormality in either foot.  Significantly, pulses in both of 
the veteran's feet remained normal.  

On subsequent VA foot examination in July 2005, there was 
evidence of prior foot surgery in July 2004, where, 
apparently, a number of callosities had been removed from the 
plantar aspect of the veteran's right foot.  Also noted was 
evidence of wart removal from the veteran's left foot in 
April 2005.  According to the veteran, he "could not walk."  
Further examination revealed evidence of healed incisions in 
both feet, with accompanying complaints that his problems 
were "severe and terribly incapacitating."  Noted at the time 
of examination was that there was no limitation of motion of 
the veteran's ankle joints, though there was evidence of 1+ 
edema in both feet.  According to the examiner, the veteran's 
Achilles tendons were in the neutral position.  Currently, 
the veteran was using corrective shoes with inserts, as well 
as a cane and a wheelchair.  According to the veteran, there 
were "no alleviating factors" for his foot pain, which was 
"present all the time on history."  Radiographic studies of 
the veteran's feet were within normal limits, with no 
indication of flat foot deformity."

As of the time of a more recent VA foot examination in August 
2006, the veteran complained of pain and weakness in both 
feet.  In addition to corrective devices, he reportedly had 
his calluses trimmed and salve applied.  Also noted was that 
the veteran took medication for foot pain.  When questioned, 
the veteran indicated that the devices which he had been 
prescribed were not effective in relieving his pain.  Further 
functional limitations reported including an inability to 
stand alone or walk for as much as 200 yards "without having 
a lot of pain."

On physical examination, there were calluses on the soles of 
both of the veteran's feet over the metatarsal heads and over 
the heel pads, in addition to incisions from previous 
surgery.  When questioned, the veteran expressed pain on 
light palpation of the calloused areas on the soles of his 
feet.  Noted at the time of examination was that the examiner 
was not able to manipulate the veteran's feet due to 
complaints of pain.  Accordingly, it was impossible to speak 
to the issue of "stiffness" of the veteran's feet.  
Radiographic studies of the veteran's feet showed some 
evidence of minor arthritic changes in the talonavicular 
areas which were not sufficiently advanced to explain the 
veteran's complaints of severe pain.  Noted at the time of 
examination was that the veteran did, in fact, have arches in 
his feet.  Further noted was that the Achilles tendons were 
straight, and that the planovalgus condition of the veteran's 
feet was "not very marked."  

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected bilateral pes planus is 
indicated where there is evidence of severe impairment, with 
objective evidence of deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and usage, indications of 
swelling on usage, and characteristic callosities.  A 50 
percent evaluation requires demonstrated evidence of 
pronounced impairment, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement with severe spasm of the tendo achillis 
on manipulation, none of which is improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a and Part 4, Code 5276 
(2007).  

Based on the aforementioned, the veteran's service-connected 
bilateral pes planus with callosities and plantar warts is no 
more than 30 percent disabling.  While it is true that, at 
present, the veteran experiences rather significant 
impairment as a result of his service-connected foot 
disability, there is no evidence of the marked pronation or 
inward displacement with severe spasm of the tendo achillis 
requisite to the assignment of a 50 percent evaluation.  At 
the time of the aforementioned VA examination in July 2005, 
and once again in August 2006, the veteran's Achilles tendons 
were described as "straight," or in the "neutral" position.  
Under the circumstances, the Board finds that the 30 percent 
evaluation currently in effect for the veteran's service-
connected bilateral pes planus is appropriate, and that an 
increased rating is not warranted.

Verruca of the hands

Turning to the issue of an increased, which is to say, 
compensable evaluation for service-connected verruca of the 
hands, the Board notes that, at the time of a VA medical 
examination in June 2006, the veteran was reportedly 
utilizing salicylic acid as a topical gel for treatment of 
his service-connected warts.  Examination of the veteran's 
hands showed evidence of thickening of the skin on palpation 
which was limited to the palmar surfaces.  Also noted were 
two punctate lesions at the base of the thumb and within the 
palm of the left hand.  While according to the veteran, these 
clinical findings were indicative of "healing warts," 
physical examination, in fact, showed no evidence of any 
lesions which could be attributed to infection or verrucae 
vulgaris.  The pertinent diagnosis was verrucae vulgaris and 
calluses of both hands, by history only.

The noncompensable evaluation currently in effect for the 
veteran's service-connected verruca of both hands 
contemplates the presence of involvement of less than 5 
percent of the entire body, or less than 5 percent of exposed 
areas affected, with no more than topical therapy required 
during the past 12-month period.  In order to warrant an 
increased, which is to say, 10 percent evaluation, there must 
be demonstrated involvement of at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of exposed areas affected.  A 10 
percent evaluation is, similarly, warranted where there is 
evidence of a need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the previous 12-
month period.  See 38 C.F.R. § 4.118 and Part 4, Code 7806 
(2007).

Based on the aforementioned, no more than a noncompensable 
evaluation is warranted for the veteran's verruca of the 
hands.  Significantly, and as noted above, the veteran has 
been prescribed only topical medication for treatment of his 
service-connected warts of the hands.  Moreover, as of the 
time of the aforementioned VA medical examination in June 
2006, there was no evidence of any lesion which could 
reasonably be attributed to infection or verrucae vulgaris.  
While it is true that, in a Physician's Questionnaire dated 
in December 2006, the veteran's private physician indicated 
that the veteran suffered from "involvement" of at least 5 
percent, but less than 20 percent of his entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas affected, or a need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period, that same physician made no mention 
whatsoever of verrucae of the veteran's hands.  Additionally, 
while it is true that, during the course of the 
aforementioned questionnaire, the veteran's private physician 
described problems with arthritis and eczema, as well as 
thickened skin of the veteran's hands, service connection is 
not currently in effect for any of those disabilities.  Under 
the circumstances, and given the essentially asymptomatic 
nature of the veteran's service-connected verruca of the 
hands, the Board is of the opinion that the noncompensable 
evaluation currently in effect is appropriate, and that an 
increased rating is not warranted.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet, App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
pertaining to his claim.  

The requirements apply to all five elements of a claim: 
veteran status, existence of a disability, connection between 
the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 121 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in January and August 2004, as 
well as in March, May and October 2006.  In those letters, VA 
informed the appellant of what evidence was needed to 
substantiate his claims for increased ratings.  More 
specifically, VA informed the veteran that in order to 
substantiate his claim for an increased rating, the evidence 
needed to show that his service-connected disability or 
disabilities had increased in severity.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself, and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.

Regarding Dingess, the Board notes that as shown above the 
weight of the evidence is against the veteran's claims.  As 
such, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private outpatient 
treatment records, and VA and private examination reports.  
The veteran also appeared at an RO hearing, as well as at a 
hearing before the undersigned Veterans Law Judge in July 
2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence that has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with calluses and plantar warts is denied.

An increased (compensable) evaluation for verruca of the 
hands is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic low back and bilateral knee 
disabilities.  In pertinent part, it is contended that the 
veteran's current low back and bilateral knee disorders are 
in some way proximately due to, the result of, or aggravated 
by his service-connected bilateral pes planus with calluses 
and plantar warts.

In that regard, a review of the record discloses that, on 
various occasions, certain physicians have offered their 
opinion that the veteran's low back and knee disorders are in 
some way related to his service-connected bilateral pes 
planus.  However, other physicians have been of the opinion 
either that the veteran does not currently suffer from 
chronic low back or knee disabilities, or that such low back 
and/or knee disabilities as the veteran suffers are not, in 
fact, related to his service-connected pes planus.  
Significantly, at the time of a VA orthopedic examination in 
August 2006, the examiner could find no evidence of any 
pathology in either of the veteran's knees.  While during the 
course of that same examination, radiographic studies of the 
veteran's lumbar spine were described as essentially within 
normal limits, prior magnetic resonance imaging of the 
veteran's lumbar spine conducted only six months earlier was 
consistent with central spinal canal stenosis, as well as 
degenerative disc disease at the level of the 5th lumbar 
vertebra and 1st sacral segment.  Moreover, magnetic 
resonance imaging of the veteran's left knee conducted in 
September 2005 showed evidence of a partial tear of the 
fibular collateral ligament at the femoral insertion, in 
conjunction with at least some small joint effusion.  

The Board notes that, during the course of a Physician's 
Questionnaire dated in December 2006, the veteran's "primary 
care" physician indicated that he had been able to review the 
veteran's medical reports and treatment records, and that, in 
his opinion, the veteran's lumbar, knee, and ankle 
disabilities had been aggravated by his service-connected 
flat foot condition.  

Based on the aforementioned, the Board is of the opinion that 
there exists some question as to the exact nature and 
etiology of the veteran's lumbar spine and bilateral knee 
disabilities.  Accordingly, in light of this ambiguity, the 
case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2006, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
and to the extent possible, the 
examination should be conducted by an 
examiner who has not heretofore seen or 
examined the veteran, in order to more 
accurately determine the exact nature and 
etiology of his claimed low back and 
bilateral knee disabilities.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should offer an 
opinion as to whether the veteran 
currently has a chronic low back 
disability and/or a bilateral knee 
disability, and, if so, whether those 
disabilities are at least as likely as 
not proximately due to, the result of, or 
aggravated by his service-connected 
bilateral pes planus with calluses and 
plantar warts.  In rendering the opinion 
regarding aggravation, the examiner 
should, to the extent possible, indicate 
whether any low back and/or knee 
disabilities present have permanently 
increased in severity beyond that 
normally to be expected with the natural 
progress of the disease as a result of 
the veteran's service-connected bilateral 
foot disability.  

If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and above 
the degree of disability that would exist 
without the aggravation caused by the 
veteran's pes planus.  For example, is 
the degree of increased symptomatology 
10 percent, 20 percent, etc., above the 
baseline symptomatology after the effects 
of the service-connected pes planus are 
first considered?  The increment should 
be identified and defined in terms of 
actual reported findings on examination.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  All information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.   

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for a chronic low back disability and 
bilateral knee disability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the most recent SSOC in January 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


